287 F. Supp. 610 (1968)
Owen Leroy GALLAGHER, Plaintiff,
v.
PENNSYLVANIA BOARD OF PROBATION AND PAROLE, Harrisburg, Pennsylvania, Defendant.
Civ. A. No. 68-588.
United States District Court E. D. Pennsylvania.
March 18, 1968.
Louis Lipschitz, Philadelphia, Pa., for petitioner.

MEMORANDUM
FULLAM, District Judge.
The named defendant is not a "person" within the meaning of 42 U.S. C.A. § 1983, and may not be sued thereunder. Williams v. Craven, 273 F. Supp. 649 (C.D.Calif.1967); Taylor v. Pennsylvania *611 Board of Parole, 263 F. Supp. 450 (M.D.Pa.1967).
The allegations of the complaint are insufficient to raise any issue of constitutional dimension. Moreover, the plaintiff made similar allegations in his petition for habeas corpus, but failed to produce any evidence to support the charges (Misc. No. 3530).
For the foregoing reasons, plaintiff's petition for leave to proceed in forma pauperis, and petition for the appointment of counsel, will be denied.